DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species h1 (Fig. 35) in the reply filed on September 5, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-2, 7-9, 13, 21 and 51 have been examined on the merits in this office action.  Claims 14-15, 22-24, 26, 28, 31-32, 35-36 and 52 stand withdrawn from further consideration because they are directed to non-elected species. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 51 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 51, the recitation “each of said inflatable segments is pre-formed from two ring-shaped sheets joined along edges of the sheets” seeks to introduce new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and  51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, the recitation “where said body is expanded from said collapsed configuration in one direction” renders the claim vague and indefinite because expansion of the body occurs in a longitudinal as well as radial direction. 
In claim 51, the recitation “each of said inflatable segments is pre-formed from two ring-shaped sheets joined along edges of the sheets” renders the claim vague and indefinite because it is unclear how the inflatable segments are formed from two ring-shaped sheets.  Applicant’s disclosure only describes connecting two tubular sheets of material or adhering sheets of material. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-9, 13 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobles et al. (US 20070225744 A1).
Nobles et al. disclose a cavity enlarger or workspace device 108 having an inner wall defining an internal volume (for e.g. 8A), the body being formed of a flexible material such that it is collapsible to a collapsed state (when deflated, para [0007]) and expandable to an expanded state by inflation of the inflatable or distending member or segments 814 wherein the inflatable segments include vertical segments (that is the segments have a vertical extent) (Fig. 8A and paras [0057]-[0061], [0104], [0107]-[0111]).
Regarding claims 2 and 7-9, Nobles et al. disclose incorporating any number of inflation lumens so that the distending members or inflatable segments can be inflated independently or each other or sequentially or each inflatable segment may be fluidly connected to another segment (paras [0071] and [0105]).
Regarding claim 13, device 108 is expandable along a longitudinal or single axis.  
Regarding claim 21, Nobles et al. disclose the inflatable segments to have a circumferential extent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 21, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775